21-10245-mew         Doc 2     Filed 02/08/21 Entered 02/08/21 17:04:12              Main Document
                                            Pg 1 of 17


Eric Daucher
Francisco Vazquez
NORTON ROSE FULBRIGHT US LLP
1301 Avenue of the Americas
New York, New York 10019
Telephone:    (212) 318-3000
Facsimile:    (212) 318-3400

Counsel to the Petitioner

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
In re:                                                            : Chapter 15
                                                                  :
       NOVELION THERAPEUTICS INC.,                                : Case No. 21-______ (___)
                                                                  :
                 Debtor in a Foreign Proceeding.                  :
----------------------------------------------------------------- x

               PETITIONER’S VERIFIED PETITION UNDER CHAPTER 15
                FOR RECOGNITION OF THE CANADIAN PROCEEDING
                       AND REQUEST FOR RELATED RELIEF

        Alvarez & Marsal Canada Inc., as the duly authorized foreign representative (the

“Petitioner”), as defined by section 101(24) of title 11 of the United States Code (the

“Bankruptcy Code”), of Novelion Therapeutics Inc. (the “Company”), through its United States

counsel, Norton Rose Fulbright US LLP, respectfully submits this verified petition (the “Verified

Petition”) seeking (i) recognition of the Company’s foreign proceeding commenced under the

Business Corporations Act, S.B.C. 2002 c. 57 (the “BCBCA”), pending before the Supreme

Court of British Columbia, Vancouver Registry (the “Canadian Court”), File No. S1913050 (the

“Canadian Proceeding”), as a foreign main proceeding and (ii) related relief. In support thereof,

the Petitioner respectfully states as follows:
21-10245-mew       Doc 2     Filed 02/08/21 Entered 02/08/21 17:04:12           Main Document
                                          Pg 2 of 17



                                PRELIMINARY STATEMENT

       1.      The Company formerly operated as a British Columbia biopharmaceutical

business dedicated to developing and commercializing treatments and therapies for individuals

living with rare diseases. The Company is now in the final stages of a liquidation proceeding

under the laws of British Columbia. The claims bar date established in the Canadian Proceeding

has passed, and all creditor claims have been agreed and paid in full. All that remains is for the

Company to distribute its remaining assets to shareholders in accordance with the governing

BCBCA and complete a dissolution of the corporate entity.

       2.      The Company’s remaining principal asset consists of 2,498,050 American

Depositary Receipts (the “ADRs”) of Amryt Pharma plc (“Amryt”)—which are described in

greater detail below—for which Citibank N.A., New York Branch (“Citi NY”), acts as

depositary. A significant majority of those ADRs are, pursuant to an order already entered by

the Canadian Court, required to be distributed to the Company’s shareholders. To enable Citi

NY to act on that order, however, recognition of the Canadian Proceeding, including

enforcement of the Canadian Court’s distribution order in the United States, is necessary.

Accordingly, after discussion with Citi NY, the Petitioner commenced this chapter 15 case and

seeks an order substantially in the form of the proposed order annexed hereto as Exhibit A (the

“Proposed Order”) granting recognition to the Canadian Proceeding. By separate motion, the

Petitioner, on behalf of the Company, has requested an order from this Court facilitating the

transactions contemplated by the Interim Distribution Order (as defined below). The Petitioner

understands that Citi NY does not oppose the relief sought herein or in that separate motion.

       3.      The Petitioner, as the foreign representative of the Company, commenced this

chapter 15 case by filing a petition (the “Petition”) contemporaneously with, and accompanied




                                               -2-
21-10245-mew           Doc 2   Filed 02/08/21 Entered 02/08/21 17:04:12               Main Document
                                            Pg 3 of 17


by, all certifications, statements, lists and documents required under chapter 15 of the

Bankruptcy Code and the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). As

set forth below and in (i) the Declaration of Kieran Siddall in Support of (A) Petitioner’s

Verified Petition Under Chapter 15 for Recognition of the Canadian Proceeding and Request for

Related Relief, and (B) Motion for Provisional Relief and (ii) the Memorandum of Law in

Support of (A) Petitioner’s Verified Petition Under Chapter 15 for Recognition of the Canadian

Proceeding and Request for Related Relief, and (B) Motion for Provisional Relief, each of which

was filed contemporaneously herewith:

               (i)       the Company duly commenced a foreign proceeding in Canada;

               (ii)      the Company’s head office and “nerve center” is located in the City of
                         Vancouver in British Columbia, Canada;

               (iii)     the Company is eligible to be a debtor under section 109(a) of the
                         Bankruptcy Code;

               (iv)      the Petitioner is duly authorized to serve as the Company’s foreign
                         representative and to petition for relief under chapter 15 of the Bankruptcy
                         Code in connection with the Canadian Proceeding pending in Canada; and

               (v)       the Petitioner is entitled to the relief requested herein.

       4.      On November 18, 2019, the Company commenced the Canadian Proceeding after

determining that liquidation was in the best interest of the Company and its stakeholders, and

obtaining approval of the liquidation from the requisite majority of its shareholders. Indeed, the

Company concluded that liquidation was the only viable strategic option after the Aegerion

Recapitalization (as defined and discussed below) given that the Company had no material

ongoing business operations or sources of revenue.

       5.      Upon the Company’s request, the Canadian Court issued an order dated January

9, 2020 (the “Liquidation Order”), among other things, approving the appointment of the

Petitioner as the liquidator of the Company. A true and correct copy of the Liquidation Order is


                                                   -3-
21-10245-mew        Doc 2    Filed 02/08/21 Entered 02/08/21 17:04:12            Main Document
                                          Pg 4 of 17


annexed hereto as Exhibit B. Pursuant to the Liquidation Order, the Petitioner was entrusted

with the liquidation of the Company and granted all of the powers and authorities provided to a

liquidator under the BCBCA. Moreover, pursuant to the Liquidation Order, the Canadian Court

authorized the Petitioner to apply to any court for the “recognition of [the Liquidation Order] and

for assistance in carrying out the terms of this Order.” See Liquidation Order ¶ 32. Indeed, the

Canadian Court expressly requested this Court’s assistance with respect to the Liquidation Order

and “to grant representative status” to the Petitioner. See Liquidation Order ¶ 31.

       6.      As detailed below and in the Proposed Order, the Petitioner requests all relief

afforded automatically upon recognition of a foreign main proceeding pursuant to sections 1509

and 1520 of the Bankruptcy Code or, in the alternative, discretionary relief from this Court

pursuant to section 1521 of the Bankruptcy Code, including confirming the Petitioner’s authority

to administer or realize and cause the distribution of the ADRs.

       7.      The Petition satisfies all of the requirements set forth in section 1515 of the

Bankruptcy Code. In addition, the Company is eligible to be a debtor under section 109(a) of the

Bankruptcy Code because the Company has property in the United States in the form of $25,000

in a non-interest bearing client trust account with Citi Private Bank in New York.

       8.      For the reasons described herein and in the Memorandum of Law, the Petitioner is

entitled to entry of an order granting recognition to the Canadian Proceeding as a foreign main

proceeding under chapter 15 of the Bankruptcy Code, as well as related relief under sections

1507, 1509, and 1521 of the Bankruptcy Code.         In addition, contemporaneously herewith the

Petitioner has filed a Motion for Provisional Relief Pursuant to Section 1519 of the Bankruptcy

Code (the “Provisional Relief Motion”).




                                               -4-
21-10245-mew        Doc 2     Filed 02/08/21 Entered 02/08/21 17:04:12          Main Document
                                           Pg 5 of 17



                                 JURISDICTION AND VENUE

        9.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated January 31, 2012. The Petitioner and the Company confirm their

consent, pursuant to Bankruptcy Rule 7008, to the entry of a final order by the Court in

connection with this Verified Petition to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

        10.    The Petitioner properly commenced this chapter 15 case pursuant to sections 1504

and 1509 of the Bankruptcy Code by filing the Petition under section 1515 of the Bankruptcy

Code.

        11.    This is a core proceeding pursuant to 28 U.S.C. § 157(b).

        12.    Venue is proper before the Court pursuant to 28 U.S.C. § 1410, as the Company

has assets in the form of $25,000 in a non-interest bearing client trust account with Citi Private

Bank in New York.

        13.    The statutory predicates for the relief requested in this Verified Petition are

sections 1502, 1504, 1507, 1515, 1517, 1520, and 1521 of the Bankruptcy Code.

                                         BACKGROUND

I.      Company Background and Events Leading to the Filing of the Canadian Proceeding

        14.    The Company is a corporation formed under the BCBCA. Its registered office is

located at Commerce Place, 400 Burrard Street, Suite 1680, Vancouver, British Columbia,

Canada V6C 3A6. Until delisting on October 9, 2019, the Company’s shares were listed on the

NASDAQ Global Select Market under the ticker “NVLN.”




                                                 -5-
21-10245-mew       Doc 2     Filed 02/08/21 Entered 02/08/21 17:04:12         Main Document
                                          Pg 6 of 17


       15.     On November 29, 2016, Aegerion Pharmaceuticals, Inc. (“Aegerion”), became a

wholly-owned subsidiary of the Company as a result of a merger transaction.          Thereafter,

through Aegerion, the Company operated as a biopharmaceutical business dedicated to

developing and commercializing treatments and therapies for individuals living with rare

diseases.

       16.     At the time of the merger, Aegerion had a portfolio of therapies, but was also

facing $300 million in funded debt. Consequently, the Company agreed to make certain loans to

Aegerion to fund its immediate financial needs. However, the Company’s loans proved to be

insufficient to address Aegerion’s continuing financial challenges.

       17.     The Company conducted a broad and public review of strategic alternatives

involving the Company as a whole, including a merger, asset sale, comprehensive restructuring,

or other business combination transaction.       Despite outreach by the Company’s financial

advisors to more than 50 parties, no viable potential buyer or partner emerged or was identified

that was interested in such a transaction involving the Company as a whole.

       18.     On May 20, 2019, Aegerion, Amryt Pharma Plc (“Amryt”) (a third party that also

has a biopharmaceutical business), certain other parties, and Novelion entered into a

restructuring support agreement, pursuant to which Amryt would acquire 100% of the equity

interests in “reorganized” Aegerion (the “Aegerion Recapitalization”). Aside from its indirect

interest in the operations of Aegerion, the Company had no material operations of its own at the

time of the Aegerion Recapitalization.

       19.     To facilitate the Aegerion Recapitalization, Aegerion and its U.S. subsidiary

Aegerion Pharmaceuticals Holdings, Inc. filed voluntary petitions seeking relief under Chapter

11 of the Bankruptcy Code (the “Chapter 11 Cases”) with the United States Bankruptcy Court



                                               -6-
21-10245-mew       Doc 2    Filed 02/08/21 Entered 02/08/21 17:04:12          Main Document
                                         Pg 7 of 17


for the Southern District of New York (the “Bankruptcy Court”). On September 10, 2019, the

Bankruptcy Court issued an order confirming Aegerion’s chapter 11 plan, pursuant to which,

among other things, (i) Amryt acquired 100% of the outstanding equity interests in Aegerion,

and (ii) the Company received a distribution of approximately 8.9% of the equity in Amryt on a

fully diluted basis (the “Amryt Equity”) in the form of American Depositary Receipts, including

the ADRs. Each ADR represents five common shares of Amryt. The ADRs are maintained by

Citi NY, which is the depositary for Amryt’s ADR program.

       20.    After the consummation of the Aegerion Recapitalization, the Company remained

a publicly traded company, complete with the substantial accounting, legal, and other expenses

typical for a public company. However, the Company was left with limited assets and resources,

and minimal remaining sources of revenue.     Indeed, after the consummation of the Aegerion

Recapitalization, the Company’s remaining material assets were limited to the ADRs, certain

contingent royalties and revenue streams from previously divested technology and products, and

cash on hand. For those reasons, among others, the Company concluded that liquidation was the

best option, if not the only one, available to the Company, and in the best interest of the

Company’s stakeholders.

II.    The Canadian Proceeding

       21.    On November 18, 2019, the Company commenced the Canadian Proceeding by

filing a petition with the Canadian Court pursuant to Section 325 of the BCBCA.

       22.    On January 9, 2020, the Canadian Court issued the Liquidation Order, pursuant to

which the Petitioner was approved as the liquidator of the Company and granted all of the

powers and authorities provided to a liquidator under the BCBCA. In addition, the Canadian

Court directed that the Company’s liquidation be carried out in accordance with the terms of the




                                             -7-
21-10245-mew       Doc 2     Filed 02/08/21 Entered 02/08/21 17:04:12            Main Document
                                          Pg 8 of 17


Company’s Plan of Liquidation and Distribution (the “Liquidation Plan”), which the Company

had developed in consultation with the Petitioner prior to commencing the Canadian Proceeding.

A true and correct copy of the Liquidation Plan is attached hereto as Exhibit C.

       23.     Pursuant to the Liquidation Plan, among other things, the Petitioner, on behalf of

the Company, was entrusted with oversight of the Company’s assets and authorized to cause the

Company to make distributions of the Company’s assets to creditors, and, after all obligations of

the Company and liquidation expenses are paid, to distribute, on behalf of the Company, any

remaining assets or cash to shareholders ratably in accordance with their rights and interests in

the Company. See Liquidation Order ¶ 3. Because the company is solvent, the Liquidation Plan

contemplates one or more distributions to the Company’s shareholders.

       24.     The Liquidation Plan further provides that the Petitioner, on behalf of the

Company, will file an application for an order approving the wind-up and dissolution of the

Company. Following receipt of the Canadian Court’s order approving dissolution, the Petitioner,

on behalf of the Company, is to file an application for dissolution of the Company with the

British Columbia Registrar of Companies. Upon the Company’s dissolution, the Petitioner will

be discharged as liquidator of the Company.

       25.     The Liquidation Order also provides a broad moratorium staying all actions

against the Company or affecting the business or the property of the Company without the

written consent of the Petitioner or leave of the Canadian Court. See Liquidation Order ¶ 8.

       26.     Finally, through the Liquidation Order, the Canadian Court authorized the

Petitioner to apply to any court for the “recognition of [the Liquidation Order] and for assistance

in carrying out the terms of [the Liquidation] Order.” See Liquidation Order ¶ 32. Indeed, the

Canadian Court expressly requested this Court’s assistance with respect to the Liquidation Order



                                               -8-
21-10245-mew        Doc 2    Filed 02/08/21 Entered 02/08/21 17:04:12            Main Document
                                          Pg 9 of 17


and asked the Court “to grant representative status” to the Petitioner. See Liquidation Order

¶ 31.

        B.     The Claims Process Order

        27.    Contemporaneously with entering the Liquidation Order and approving the

Liquidation Plan, the Canadian Court entered an order (the “Claims Process Order”) pursuant to

which it approved a claims adjudication process (the “Claims Process”). A copy of the Claims

Process Order is annexed hereto as Exhibit D.            The Claims Process established certain

procedures, including notice to creditors, to solicit, determine, and resolve any claims against the

Company and its former directors and officers. In accordance with the Claims Process Order,

the Petitioner was entrusted with administering the Claims Process. In that regard, the Petitioner

delivered the notices required by the BCBCA, posted a notice of the Claims Process on the

Petitioner’s case website, and published a notice of the Claims Process twice in Canadian and

United States news publications.      The notice sent to known creditors as evidenced by the

Company’s books and records included the amount the Petitioner determined was owed by the

Company based upon the Company’s books and records. Pursuant to the Claims Process, the

deadline for creditors to file proofs of claim or dispute the amount of their claims as determined

by the Petitioner, as liquidator, was May 29, 2020. All claims against the Company have been

agreed and fully paid. There are no pending objections to claims. Accordingly, it appears that

the Claims Process has been duly concluded.

        28.    The Amryt Equity is the primary remaining material asset of the Company. The

Petitioner expects that any value available to shareholders of the Company will consist almost

entirely of the Amryt Equity or net proceeds therefrom, net of sales of the Amryt Equity that are




                                               -9-
21-10245-mew           Doc 2     Filed 02/08/21 Entered 02/08/21 17:04:12            Main Document
                                             Pg 10 of 17


necessary to fund the Company’s liabilities and cover its expenses, including expenses related to

the liquidation.

        29.        In addition, as of the date hereof, the Company has property in the United States

in the form of an interest in an undrawn retainer with Norton Rose Fulbright US LLP (the

“Firm”), the Petitioner’s United States counsel. In particular, the Company deposited $25,000 in

a non-interest bearing client trust account with Citi Private Bank. in New York (the “Client Trust

Account”). Such funds remain in the Client Trust Account as of the date hereof and are the

property of the Company. Pursuant to the Petitioner’s arrangements with their counsel, the Firm

is only permitted to apply the funds in the Client Trust Account to outstanding invoiced amounts

at the Petitioner’s direction.

        C.         The Interim Distribution Order

        30.        The Liquidation Plan contemplates one or more distributions to the Company’s

shareholders. Prior to the commencement of the Canadian Proceeding, the Company was aiming

to complete an initial distribution to shareholders in the fourth quarter of 2020.

        31.        A number of administrative steps remain to be completed before the Company

can be finally dissolved.        Consequently, the Petitioner cannot make a complete and final

distribution to the Company’s shareholders.

        32.        On December 9, 2020, the Petitioner requested authority to cause the Company to

make an interim distribution of approximately 2.185 million of the ADRs (approximately 84.5%

of the ADRs) to shareholders. By order dated December 16, 2020 (the “Interim Distribution

Order”), the Canadian Court authorized the Petitioner to cause the Company to make such

distribution.   A true and correct copy of the Interim Distribution Order is annexed hereto as

Exhibit E.      The Interim Distribution Order, much like the Liquidation Order and the Claims




                                                 - 10 -
21-10245-mew        Doc 2     Filed 02/08/21 Entered 02/08/21 17:04:12             Main Document
                                          Pg 11 of 17


Process Order, expressly requested this Court’s assistance in giving effect to the Interim

Distribution Order and asked this Court “to grant representative status” to the Petitioner. 1

       33.     The Petitioner, on behalf of the Company, has attempted to effectuate the

distributions in accordance with the terms of the Interim Distribution Order, which expressly

directs all persons, including transfer agents, custodians, and depositary bank,s to take all steps to

complete the distribution.   However, the Petitioner understands that the distribution cannot be

completed until Citi NY, which acts as transfer agent for the ADRs in the United States, has

received a United States court order confirming that the Interim Distribution Order is enforceable

in the United States.    Accordingly, the Petitioner filed this Petition and the Provisional Relief

Motion to seek an order enforcing the Interim Distribution Order in the United States to provide

Citi NY, and any other relevant party, with confirmation that the Distribution Order is

enforceable in the United States.

       34.     Absent recognition of the Canadian Proceeding and enforcement of the Interim

Distribution Order in the United States, the Petitioner will be without a viable path for ensuring

that the distributions required by the Interim Distribution Order—and future distributions that are

anticipated to be made under the Liquidation Plan—are completed.

      STATUTORY BASES FOR RECOGNITION OF CANADIAN PROCEEDING

       35.     Chapter 15 of the Bankruptcy Code was designed to assist foreign representatives,

like the Petitioner, in the performance of their duties. Chapter 15’s objective is, among other




1
    Contemporaneously with the Petitioners’ request for issuance of the Interim Distribution
    Order, the Petitioner also submitted the First Report of the Liquidator to provide the
    Canadian Court with information related to the conduct of the liquidation to that date. A true
    and correct copy of the First Report of the Liquidator, excluding the appendices thereto, is
    attached hereto as Exhibit F.



                                                - 11 -
21-10245-mew          Doc 2   Filed 02/08/21 Entered 02/08/21 17:04:12           Main Document
                                          Pg 12 of 17


things, the “fair and efficient administration of cross-border insolvencies that protects the

interests of all creditors, and other interested entities, including the debtor” and the “protection

and maximization of the value of the debtor’s assets.” 11 U.S.C. § 1501(a)(3) and (a)(4). This

Petition advances both goals by providing the Petitioner, acting as an officer of the Canadian

Court, the assistance necessary to administer the Company’s liquidation and to fulfill its

obligation to cause the Company to distribute assets to the Company’s stakeholders.

       36.     As discussed in greater detail in the Memorandum of Law, the Petition satisfies

all of the requirements set forth in section 1515 of the Bankruptcy Code.          In addition, the

Company is eligible to be a debtor under section 109(a) of the Bankruptcy Code because it has

property in the United States in the form of $25,000 in the Client Trust Account in New York.

Moreover, the relief requested herein is necessary and is appropriate under chapter 15 of the

Bankruptcy Code.       Granting recognition to the Canadian Proceeding in the United States is

consistent with the goals of international cooperation and assistance to foreign courts that are

embodied in Chapter 15 of the Bankruptcy Code.

                                     RELIEF REQUESTED

       37.     The Petitioner, in its capacity as liquidator of the Company, the duly authorized

foreign representative, and an officer of the Canadian Court in the Canadian Proceeding, seeks

entry of the Proposed Order granting the following relief:

               (i)      recognition of the Canadian Proceeding in respect of the Company as a
                        foreign main proceeding, as defined in section 1502(4) of the Bankruptcy
                        Code or, in the alternative, as a foreign nonmain proceeding as defined in
                        section 1502(5) of the Bankruptcy Code;

               (ii)     all relief afforded to foreign representatives and foreign debtors in a
                        foreign main proceeding automatically upon recognition pursuant to
                        section 1520 of the Bankruptcy Code and, as applicable, discretionary
                        relief pursuant to section 1521 of the Bankruptcy Code;




                                               - 12 -
21-10245-mew           Doc 2   Filed 02/08/21 Entered 02/08/21 17:04:12            Main Document
                                           Pg 13 of 17


               (iii)     enforcing the Interim Distribution Order in the United States, and
                         directing Citi NY and all other entities to take any and all lawful actions
                         necessary to give effect to the Interim Distribution Order and the
                         transactions contemplated thereunder (or, to the extent such relief has
                         already been granted in response to the Provisional Relief Motion, extend
                         such relief pursuant to Bankruptcy Code Section 1521(a)(6));

               (iv)      authorizing the Petitioner, as provided in the Interim Distribution Order
                         and any further orders of the Canadian Court issued in furtherance of the
                         Liquidation Order or the Liquidation Plan, to supervise the administration,
                         realization, and distribution of the Company’s assets within the territorial
                         jurisdiction of the United States and directing Citi NY and all other
                         entities to take any and all lawful actions necessary to give effect in the
                         United States to such further orders; and

               (v)       such other and further relief as this Court may deem just and proper.

       38.     The Petitioner believes that the Canadian Proceeding, with the assistance of this

Court, offers the best means to facilitate the Company’s liquidation.

       39.     The Canadian Court has entrusted the Petitioner with overseeing the realization of

the assets of the Company and causing distributions to be made to creditors and other

stakeholders on behalf of the Company. Indeed, the Company has assets maintained by entities

in the United States in the form of the ADRs, and the distribution to stakeholders in accordance

with the Liquidation Plan cannot be completed until Citi NY, which acts as transfer agent for the

ADRs in the United States, has received a United States court order confirming that the Interim

Distribution Order is enforceable in the United States. As a result, the Petitioner requires this

Court’s assistance to discharge its duties and responsibilities. Absent this Court’s assistance,

there is significant risk that the Petitioner will not be able to fully administer the Company’s

assets, to the detriment of stakeholders.

       40.     In particular, the value of the ADRs, which are publicly traded, may be subject to

potential market price fluctuations that cannot be predicted.        Indeed, as of the date of the

Liquidation Order, each ADR was trading at $7.95. As of February 1, 2021, each ADR was



                                                - 13 -
21-10245-mew        Doc 2    Filed 02/08/21 Entered 02/08/21 17:04:12            Main Document
                                         Pg 14 of 17


trading at $13.37. The shareholders who are the parties with the economic interest in the ADRs

should be at liberty to trade the ADRs as they wish.

          41.   Pursuant to the Provisional Relief Motion, the Petitioner has requested an order

enforcing the Interim Distribution Order in the United States, and directing Citi NY and all other

entities to take any and all lawful actions necessary to give effect to the Interim Distribution

Order and the transactions contemplated thereunder. Assuming the Provisional Relief Motion is

granted, the Company, at the direction of the Petitioner, will be able to make an interim

distribution of the ADRs in accordance with the Interim Distribution Order.          However, the

Company will still have 312,812 ADRs that it may need to distribute (net of sales to fund

liquidation costs) to the stakeholders in the future. Absent the relief requested in the Provisional

Relief Motion and this Petition, the Petitioner will be unable to direct the distribution the ADRs

to stakeholders who may wish to take steps to deal with their share of the ADRs in the public

market.

                  OTHER PROCEEDINGS INVOLVING THE COMPANY

          42.   Pursuant to section 1515 of the Bankruptcy Code, a chapter 15 petition must “be

accompanied by a statement identifying all foreign proceedings [as defined in the Bankruptcy

Code] with respect to the debtor that are known to the foreign representative.” 11 U.S.C.

§ 1515(c).

          43.   Other than the Canadian Proceeding, the Petitioner is not aware of any other

foreign proceeding involving the Company as a debtor. The Petitioner will promptly inform this

Court if the Petitioner becomes aware of any such foreign proceeding, or if the Petitioner

commences a foreign proceeding in another jurisdiction to aid in the administration of the

Canadian Proceeding or the Company’s liquidation.




                                               - 14 -
21-10245-mew        Doc 2    Filed 02/08/21 Entered 02/08/21 17:04:12             Main Document
                                         Pg 15 of 17



                                             NOTICE

       44.     Pursuant to section 1517(c) of the Bankruptcy Code, a petition for recognition

shall be decided at the “earliest possible time.” Accordingly, the Petitioner requests that this

Court set the Recognition Hearing for March 1, 2021, or as soon thereafter as possible. In

addition, the Petitioner has provided notice of the Petition to: (i) the Office of the United States

Trustee; (ii) the Securities and Exchange Commission; (iii) all parties to litigation currently

pending in the United States in which the Company is a party; and (iv) all parties required to be

given notice under Bankruptcy Rule 2002 of which the Petitioner is aware. In light of the relief

requested, the Petitioner submits that no other or further notice is necessary.

                                         CONCLUSION

       WHEREFORE, the Petitioner respectfully requests that this Court grant the relief

requested herein and such other and further relief as may be just and proper.



                                  [Signature on following page]




                                               - 15 -
21-10245-mew    Doc 2   Filed 02/08/21 Entered 02/08/21 17:04:12      Main Document
                                    Pg 16 of 17




Dated: February 8, 2021
       New York, New York             /s/ Eric Daucher
                                      Eric Daucher
                                      Francisco Vazquez
                                      NORTON ROSE FULBRIGHT US LLP
                                      1301 Avenue of the Americas
                                      New York, New York 10019
                                      Telephone:      (212) 318-3000
                                      Facsimile:      (212) 318-3400
                                      Email: eric.daucher@nortonrosefulbright.com
                                               francisco.vazquez@nortonrosefulbright.com

                                      Counsel to the Petitioner




                                      - 16 -
21-10245-mew         Doc 2     Filed 02/08/21 Entered 02/08/21 17:04:12              Main Document
                                           Pg 17 of 17



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
In re:                                                            : Chapter 15
                                                                  :
       NOVELION THERAPEUTICS INC.,                                : Case No. 21-______ (___)
                                                                  :
                 Debtor in a Foreign Proceeding.                  :
----------------------------------------------------------------- x

               I, Anthony Tillman, Senior Vice President of Alvarez Marsal Canada Inc., in its
capacity as the liquidator and as the authorized foreign representative (in such capacity, the
“Petitioner”) of Novelion Therapeutics Inc. (the “Company”), pursuant to 28 U.S.C. § 1746,
hereby declare under penalty of perjury as follows:

                I have the full authority to verify this petition on behalf of the Company.

               I have read the foregoing petition, and I am informed and believe that the factual
allegations contained therein are true and accurate.

                 I declare under penalty of perjury under the laws of the United States of America
that, to the best of my knowledge, information and belief, the foregoing is true and correct.



                                                Executed this 8th day of February 2021 in
                                                Vancouver, Canada


                                                /s/ Anthony Tillman_________________________
                                                Anthony Tillman, Senior Vice President of Alvarez
                                                & Marsal Canada Inc., in its capacity as liquidator
                                                and authorized foreign representative of Novelion
                                                Therapeutics Inc.
